NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1268-20

J.J.R.1,

          Plaintiff-Appellant,

v.

K.A.R.,

     Defendant-Respondent.
________________________

                   Submitted October 25, 2021 – Decided November 19, 2021

                   Before Judges Fasciale and Firko.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Gloucester County,
                   Docket No. FM-08-0542-19.

                   Kennedy & Vassallo, attorneys for appellant (Nancy
                   Kennedy Brent, on the briefs).

                   Law Offices of Lynda L. Hinkle, LLC, attorneys for
                   respondent (Jarred McCart, on the brief).



1
  We use initials to protect the identity of the parties and children and to preserve
their confidentiality. R. 1:38-3(d)(13).
PER CURIAM

      In this post-judgment custody and parenting time dispute, plaintiff J.J.R.

(father) appeals from the Family Part's December 11, 2020 order denying his

motion to change the residential custody status of the parties' daughter E.R.,

born in 2005. The judge granted defendant K.A.R.'s (mother) cross-motion to

compel cooperation relative to parenting time and granted her request for

counsel fees in the amount of $1,983 to be paid by plaintiff. For the reasons that

follow, we affirm the decision to deny plaintiff's motion to change the residential

custody status of E.R., but we reverse and remand the award of counsel fees

because the judge did not address the factors required by Rules 5:3-5(c), 4:42-9,

and RPC 1.5(a).

                                        I.

      The following facts are derived from the motion record. The parties

divorced in April 2019, after a sixteen-year marriage. Two children were born

of the marriage: Z.R., born in 1998; and E.R., a daughter born in 2005, who is

the subject of the matter under review. Although not referenced in the final

judgment of divorce (FJOD), the parties executed a two-page property

settlement agreement (PSA) on March 16, 2019. On May 1, 2020, the parties

entered a consent order, which modified the FJOD.


                                                                             A-1268-20
                                        2
      The FJOD granted joint legal custody of the parties' two children and

liberal, reasonable parenting time, as agreed to by the parties. Defendant was

designated as the parent of primary residence (PPR), and plaintiff was

designated as the parent of alternate residence (PAR). Plaintiff was ordered to

pay child support of $132 per week directly to defendant. The PSA reiterated

the terms of custody and parenting time but reduced the child support obligation

to $86 per week. After the consent order was entered, E.R.'s relationship with

defendant deteriorated to the point she no longer wanted to reside with

defendant.

      According to defendant, she attributes E.R.'s unhappiness to her stricter

parenting style and "setting rules." On the other hand, plaintiff stated E.R.

informed him that defendant "is very belittling to her"; "does not take her

feelings into consideration"; "seems out of control of her emotions"; "is

attempting to manipulate [E.R.]"; "refuses to consider rational and logical

perspectives if they differ from her own thoughts"; and "is trying to cas t herself

as a victim."

      Thereafter, E.R. began living with plaintiff. E.R.'s grades declined, which

defendant blamed on plaintiff's lack of structure and discipline, while plaintiff

pointed out the challenges of online learning during the COVID-19 pandemic.


                                                                             A-1268-20
                                        3
The parties' ability to co-parent worsened as evidenced by defendant's allegation

that plaintiff unilaterally took the then fifteen-year-old E.R. to a gynecologist to

obtain a birth control prescription.         Defendant was not advised of the

prescription until plaintiff was on his way to a pharmacy to fill it.

      Defendant also claims plaintiff took E.R. to another unspecified doctor's

appointment without her prior knowledge, and he refused to communicate with

her regarding E.R.     Plaintiff refused to return E.R. to defendant's home.

Defendant alleges this failure to communicate adversely affects her relationship

with E.R., and plaintiff fails to encourage E.R. to reengage in individual and

joint therapy with defendant despite E.R.'s prior consistent attendance.

      On September 17, 2020, plaintiff filed a motion seeking the following

relief: (1) "[a] change in the physical custody of the parties' minor [child],

[E.R.], . . . with [p]laintiff being named the [PPR]"; (2) "[p]arenting time to be

determined between the parties with substantial input from [E.R.]"; (3) "[a]

recalculation of child support"; and (4) any other equitable remedies. Defendant

filed a notice of cross-motion for post-judgment relief on November 23, 2020,

requesting the judge: (1) deny plaintiff's motions; (2) enforce the PSA as it

pertains to parenting time; (3) require E.R. to continue with therapy; and (4)

award her counsel fees and costs.


                                                                              A-1268-20
                                         4
      Due to the COVID-19 pandemic, the hearing on the motions was

scheduled to take place via Zoom on December 11, 2020. An email to the

parties' attorneys was sent on December 10, 2020, containing a Zoom link and

the date, time, meeting identification, and passcode for the hearing. The judge

heard oral argument from both counsel, and the litigants were allowed to appear

virtually.

      Later that same day after the hearing, the judge issued a written fifteen-

page memorandum and order. The judge denied plaintiff's motion for a change

in the parental residency designation and to recalculate child support. The judge

highlighted that defendant is "the primary caretaker" of E.R. and "has greater

autonomy over the day-to-day decisions with the child." In his memorandum

and order, the judge found:

             [p]laintiff has failed to meet his burden.           The
             circumstances he describes simply represent the
             struggles of raising a teenager. As joint custodians, the
             parties share "the legal authority and responsibility for
             making 'major' decisions regarding the child's welfare,"
             not "minor day-to-day decisions." Beck [v. Beck], 86
             N.J. [480], 487 [(1981)]. Plaintiff has not followed that
             principle. He has not encouraged E.R. to mend her
             relationship with her mother, despite [d]efendant's
             efforts to work on the issues that divide them. And
             perhaps more troubling, he unilaterally decided to have
             E.R. stop attending therapy and start taking birth
             control pills. Such major decisions require consultation
             between both joint custodial parents.

                                                                           A-1268-20
                                        5
                   Plaintiff suggests that parenting time for E.R.
             should be her decision, asking that "[p]arenting time be
             determined between the parties with substantial input
             from the parties['] minor daughter." That would not be
             appropriate. The parties must first get on the same
             page, or at least in the same book, regarding parenting
             of E.R. True, a child of her age should be heard. But
             she should not have the final say. The parents (one or
             both) cannot abdicate their role as parent to ensure the
             health, safety and welfare to the very child for which
             they are legally and morally responsible.

       The judge ordered the parties to attend "either family therapy or

mediation" pursuant to Rule 1:40-5(a)(2).2 The judge also denied plaintiff's

request to recalculate child support because no changed circumstances were

established. As to defendant's cross-motion, the judge granted her request for

counsel fees and ordered plaintiff to pay the sum of $1,983 on an installment




2
    Rule 1:40-5(a)(2) provides:

             In addition to the general requirements of Rule 1:40-4,
             the parties shall be required to attend a mediation
             orientation program and may be required to attend an
             initial mediation session. Mediation sessions shall be
             closed to the public. The mediator and the parties
             should consider whether it is appropriate to involve the
             child in the mediation process. The mediator or either
             party may terminate a mediation session in accordance
             with the provisions of Rule 1:40-4(h).
                                                                        A-1268-20
                                        6
basis. Plaintiff's application to stay the counsel fee award pending his appeal

was denied by the judge.

                                        II.

      On appeal, plaintiff argues the following points:

            (1) the judge failed to apply the best interests of the
            child standard warranting reversal and remand;

            (2) the judge's decision was not based on adequate,
            substantial, and credible evidence;

            (3) counsel fees were erroneously awarded to defendant
            without application of the Rule 5:3-5(c) factors; and

            (4) the judge erroneously proceeded without plaintiff
            being present.

      Appellate courts reviewing a trial court's findings adhere to a well -settled

standard of review. "The general rule is that findings by the trial court are

binding on appeal when supported by adequate, substantial, credible evidence."

Parish v. Parish, 412 N.J. Super. 39, 47 (App. Div. 2010) (quoting Cesare v.

Cesare, 154 N.J. 394, 411-12 (1998)). Therefore, we will "not disturb the

'factual findings and legal conclusions of the trial judge unless [it is] convinced

that they are so manifestly unsupported by or inconsistent with the competent,

relevant[,] and reasonably credible evidence as to offend the interests of




                                                                             A-1268-20
                                        7
justice.'" Cesare, 154 N.J. at 412 (first alteration in original) (quoting Rova

Farms Resort, Inc. v. Invs. Ins. Co. of Am., 65 N.J. 474, 484 (1974)).

      The conclusions of Family Part judges regarding child custody "are

entitled to great weight and will not be lightly disturbed on appeal." DeVita v.

DeVita, 145 N.J. Super. 120, 123 (App. Div. 1976) (citing Sheehan v. Sheehan,

51 N.J. Super. 276, 295 (App. Div. 1958)). Because this court recognizes "the

special expertise of judges hearing matters in the Family Part," Parish, 412 N.J.

Super. at 48 (citing Cesare, 154 N.J. at 412), it will only disturb the Family Part's

factual findings if "they are 'so wholly insupportable as to result in a denial of

justice.'" In re Guardianship of J.T., 269 N.J. Super. 172, 188 (App. Div. 1993)

(quoting Rova Farms, 65 N.J. at 483-84). An appellate court, in consequence,

will only reverse the family court's conclusions if those conclusions are so

"'clearly mistaken' or 'wide of the mark'" that they result in the denial of justice.

Parish, 412 N.J. Super. at 48 (internal quotations omitted) (quoting N.J. Div. of

Youth & Fam. Servs. v. E.P., 196 N.J. 88, 104 (2008)). The Family Part's legal

conclusions, however, are reviewed de novo. See N.J. Div. of Youth & Fam.

Servs. v. I.S., 202 N.J. 145, 183 (2010).

      Plaintiff argues the judge erred in failing to consider the best interests of

E.R. in assessing whether a change of custody and parental designation was


                                                                               A-1268-20
                                         8
appropriate. He also contends the judge disavowed the evidence and allowed

his "personal feelings about a fifteen-year-old's sexuality and bodily choices to

trump appropriate application of the law." Conversely, defendant asserts the

judge properly evaluated the evidence and did not need to reach the best interests

analysis because plaintiff failed to meet the threshold showing of a substantial

change of circumstances sufficient to warrant a review of the current custody

arrangement.

      A judgment involving the custody of minor children is subject to

modification at any time based on significant changed circumstances that would

affect the welfare of the child. See Milne v. Goldenberg, 428 N.J. Super. 184,

203-04 (App. Div. 2012) (citing Beck, 86 N.J. at 497; M.P. v. S.P., 169 N.J.

Super. 425, 431 (App. Div. 1979)). The court's primary consideration is the best

interests of the child. A.J. v. R.J., 461 N.J. Super. 173, 181 (App. Div. 2019)

(quoting Hand v. Hand, 391 N.J. Super. 102, 105 (App. Div. 2007)); Kinsella v.

Kinsella, 150 N.J. 276, 317 (1997). The court must focus on the child's "safety,

happiness, physical, mental[,] and moral welfare." Fantony v. Fantony, 21 N.J.

525, 536 (1956). As part of the analysis, the judge must consider the following

factors:

            the parents' ability to agree, communicate and
            cooperate in matters relating to the child; the parents'

                                                                            A-1268-20
                                        9
            willingness to accept custody and any history of
            unwillingness to allow parenting time not based on
            substantiated abuse; the interaction and relationship of
            the child with its parents and siblings; the history of
            domestic violence, if any; the safety of the child and the
            safety of either parent from physical abuse by the other
            parent; the preference of the child when of sufficient
            age and capacity to reason so as to form an intelligent
            decision; the needs of the child; the stability of the
            home environment offered; the quality and continuity
            of the child's education; the fitness of the parents; the
            geographical proximity of the parents' homes; the
            extent and quality of the time spent with the child prior
            to or subsequent to the separation; the parents'
            employment responsibilities; and the age and number
            of the children. A parent shall not be deemed unfit
            unless the parents' conduct has a substantial adverse
            effect on the child.

            [N.J.S.A. 9:2-4(c).]

      A party seeking a change in custody bears the burden of making a prima

facie showing of a change in circumstances that affects the welfare of the child.

See Sheehan, 51 N.J. Super. at 287; Faucett v. Vasquez, 411 N.J. Super. 108,

119 (App. Div. 2009) (quoting Hand, 391 N.J. Super. at 105) (citations omitted).

A plenary hearing is required only where "there is a genuine and substantial

factual dispute regarding the welfare of the children, and the trial judge

determines that a plenary hearing is necessary to resolve the factual dispute."

Hand, 391 N.J. Super. at 105.



                                                                           A-1268-20
                                       10
      Contrary to plaintiff's contention, the judge did not make an erroneous

custody and parenting time determination. The judge aptly stated that plaintiff's

argument only sought "a change in residential designation" and not a change in

custody.   Applying N.J.S.A. 9:2-4 and the controlling case law, the judge

concluded it would be in the best interests of E.R. to have defendant continue as

"the primary caretaker." The judge highlighted the "suggestion that one party is

disparaging or blaming the other parent through the child and weaponizing t he

child in the parents['] unsettled disputes. . . . is unacceptable." In addition, the

judge noted "[i]t is detrimental to a child's emotional welfare."

      Moreover, the judge informed the parties that if such conduct continued,

he "may have no choice but to consider what is in the best interests of the child."

The judge was correct in his analysis, which was based upon substantial credible

evidence in the record. And, the judge pointed out that defendant "has greater

autonomy over the day-to-day decisions with the child" citing Pascale v.

Pascale, 140 N.J. 583, 600 (1995). The record supports the judge's findings and

conclusions, and he did not reach an erroneous finding on custody and parenting

time of E.R. We also conclude there was no reason for the judge to conduct an

interview of E.R.




                                                                              A-1268-20
                                        11
                                        III.

      In Family Part matters, Rule 5:3-5(c), Rule 4:42-9(a), N.J.S.A. 2A:34-23,

and interpretative case law "clearly outline necessary considerations when

imposing a counsel fee award." Ricci v. Ricci, 448 N.J. Super. 546, 580 (App.

Div. 2017) (citing Mani v. Mani, 183 N.J. 70, 94-95 (2005)). Any party in a

family action is permitted to recover attorney's fees so long as the party

requesting the fees supports its application with "an affidavit of services

addressing the factors enumerated by RPC 1.5(a) . . . . [and] a recitation of other

factors pertinent in the evaluation of the services rendered . . . ." R. 4:42-9(b).

Moreover, Rule 1:10-3 provides that a judge may award counsel fees on a

motion to enforce litigant's rights to the party accorded relief on the motion.

      In exercising its discretion, the trial court must abide by N.J.S.A. 2A:34 -

23, requiring consideration of "the factors set forth in the court rule on counsel

fees, the financial circumstances of the parties, and the good or bad faith of

either party." Mani, 183 N.J. at 93-94 (quoting N.J.S.A. 2A:34-23). Rule 5:3-

5(c), in turn, requires the trial court to consider the following factors:

             In determining the amount of the fee award, the court
             should consider, in addition to the information required
             to be submitted pursuant to R[ule] 4:42-9, the following
             factors: (1) the financial circumstances of the parties;
             (2) the ability of the parties to pay their own fees or to
             contribute to the fees of the other party; (3) the

                                                                             A-1268-20
                                        12
            reasonableness and good faith of the positions
            advanced by the parties both during and prior to trial;
            (4) the extent of the fees incurred by both parties; (5)
            any fees previously awarded; (6) the amount of fees
            previously paid to counsel by each party; (7) the results
            obtained; (8) the degree to which fees were incurred to
            enforce existing orders or to compel discovery; and (9)
            any other factor bearing on the fairness of an award.

            [Id. (quoting R. 5:3-5(c)).]

      Therefore, when considering a counsel fee application, the motion court

            must consider whether the party requesting the fees is
            in financial need; whether the party against whom the
            fees are sought has the ability to pay; the good or bad
            faith of either party in pursuing or defending the action;
            the nature and extent of the services rendered; and the
            reasonableness of the fees.

            [Id. at 94-95 (citations omitted) (emphasis omitted).]

      Fee awards should be disturbed "only on the 'rarest occasion,' and then

only because of clear abuse of discretion." Strahan v. Strahan, 402 N.J. Super.

298, 317 (App. Div. 2008) (quoting Rendine v. Pantzer, 141 N.J. 292, 317

(1995)). A trial court's failure to consider the appropriate factors, make the

required findings, and state its conclusions of law, constitutes a clear abuse of

discretion. See Saffos v. Avaya Inc., 419 N.J. Super. 244, 271 (App. Div. 2011).

Ordinarily, the purpose of a counsel fee award in a matrimonial action is to

equalize the relative financial resources of the parties. J.E.V. v. K.V., 426 N.J.


                                                                            A-1268-20
                                       13
Super. 475, 493 (App. Div. 2012) (citing Kelly v. Kelly, 262 N.J. Super. 303,

307 (Ch. Div. 1992)).

      "Simple omnibus references to the rules without sufficient findings to

justify a counsel fee award makes meaningful review of such an award

impossible . . . ." Loro v. Colliano, 354 N.J. Super. 212, 228 (App. Div. 2002).

If the court performs its obligation under the statute and rules, and "there is

satisfactory evidentiary support for the trial court's findings, 'its task is complete

and [a reviewing court] should not disturb the result, even though it . . . might

have reached a different conclusion were it the trial tribunal.'" Reese v. Weis,

430 N.J. Super. 552, 568 (App. Div. 2013) (quoting Beck, 86 N.J. at 496).

Conversely, a remand is appropriate if the trial court fails to adequately explain

an award or denial of counsel fees. See Giarusso v. Giarusso, 455 N.J. Super.

42, 54 (App. Div. 2018) (citing Loro, 354 N.J. Super. at 227-28).

      Here, the judge awarded counsel fees without considering all relevant

factors. In its written statement of reasons, the judge simply found:

             [d]efendant seeks reimbursement for her legal fees and
             costs. Defense counsel filed the required certification
             of services which notes [d]efendant's cost to defendant
             against [p]laintiff['s] motion [is] $1,983. While the
             court cannot find that [p]laintiff's motion was made in
             bad faith, the position he espouses is in bad faith since
             it is in direct contravention to the PSA and the FJOD.
             Further, [p]laintiff is depriving [d]efendant of her

                                                                               A-1268-20
                                         14
             parental rights by making unilateral decision[s] on
             major issues regarding E.R.           What is more,
             [d]efendant's response and her cross-prayers for relief
             are essentially a motion to enforce her rights under the
             FJOD and the PSA. As such, she is entitled to financial
             relief. The court has considered the factors of R. 5:3-
             5(c). Her motion for counsel fees will be granted.

      Turning to the Rule 5:3-5(c) factors, the judge failed to consider the

parties' financial circumstances, their respective ability to pay their own fees,

and the amount of fees already incurred and paid. See R. 5:3-5(c)(1), (2), (4),

(6); see also Barr v. Barr, 418 N.J. Super. 18, 47 (App. Div. 2011) (reversing a

trial court's grant of counsel fees, in part because the court "failed to analyze the

parties' relative incomes or plaintiff's ability to pay her own counsel fees .").

      In arriving at the counsel fee award of $1,983, the judge provided no basis

as to how he calculated the amount. The judge was required to "determine the

'lodestar,' which equals the number of hours reasonably expended multiplied by

a reasonable hourly rate." J.E.V., 426 N.J. Super. at 493-94 (quoting Yueh v.

Yueh, 329 N.J. Super. 447, 464 (App. Div. 2000)).             Defendant's counsel

provided a certification in support of the application for counsel fees and costs

and a description of professional services provided. In opposition to defendant's

request for counsel fees and costs, plaintiff certified he "tried numerous times




                                                                               A-1268-20
                                        15
in good faith to resolve the issues" and therefore, counsel fees would be

"inappropriate in this matter."

      The record also reflects that the judge also imputed bad faith to plaintiff

for contravening the terms of the PSA and FJOD. "[B]ad faith for counsel fees

purposes relates only to the conduct of the litigation." Mani, 183 N.J. at 95

(citations omitted).   "An award of attorney's fees to the adverse party is

appropriate if the court finds the proceedings to have been frivolous and

instituted for the purpose of harassment as well as abuse of the judicial system."

Pressler & Verniero, Current N.J. Court Rules, cmt. 4.3.3 on R. 5:3-5 (2022).

      By referring to the "reasonableness" and the "good faith" of the positions

a party has advanced, the rule indicates two discrete, but related concepts.

Advancing a losing argument, even if "ill-founded and perhaps misguided," does

not, by itself, prove bad faith. Tagayun v. AmeriChoice of N.J., Inc., 446 N.J.

Super. 570, 580 (App. Div. 2016) (quoting Belfer v. Merling, 322 N.J. Super.

124, 144-45 (App. Div. 1999)). "Examples of bad faith include misusing or

abusing process . . . intentionally misrepresenting facts or law, or otherwise

engaging in vexatious acts for oppressive reasons." Slutsky v. Slutsky, 451 N.J.

Super. 332, 367 (App. Div. 2017) (citing Borzillo v. Borzillo, 259 N.J. Super.




                                                                            A-1268-20
                                       16
286, 293-94 (Ch. Div. 1992)). 3 The judge's finding that plaintiff acted in bad

faith is devoid of factual findings. The parties also did not provide sufficient

information regarding their financial circumstances to address the relevant

factors under Rule 5:3-5(c). We therefore reverse the judge's award of fees to

defendant and remand for a formal, detailed analysis by the court.        What

occurred here contravened not only Rule 5:3-5(c), but Rule 4:42-9 and RPC

1.5(a) as well.

                                        IV.

      Finally, plaintiff's counsel contends he did not receive an email from the

court containing either Zoom log-in information or the time scheduled for the

hearing on December 11, 2020. Eventually, counsel for plaintiff logged into the

hearing but plaintiff himself could not, and oral argument proceeded without

him being present on the Zoom call. Plaintiff asserts the judge was unable to

properly assess his credibility to his detriment.




3
  Although the Slutsky court also equated "bad faith" with "seeking relief not
supported by fact or law," 451 N.J. Super. at 367, we assume, by its citation to
Borzillo, it meant to say, "[t]o seek relief which one knows or should know that
no reasonable argument could be advanced in fact or law in support thereof."
Borzillo, 259 N.J. Super. at 293. As the Slutsky court observed, honestly
presenting an "ill-founded" argument does not constitute bad faith.
                                                                          A-1268-20
                                       17
        Plaintiff's argument is unpersuasive, particularly in light of the unique

challenges courts have had to overcome during the global pandemic. Since early

2020,

              New Jersey [c]ourts have operated primarily remotely
              via platforms like Zoom, Microsoft Teams, and
              telephone conferences, with the goal of preserving the
              quality of justice our courts have traditionally striven to
              provide when court was conducted in-person. Trial
              courts and staff have undertaken a herculean effort in
              rising to this unprecedented challenge.

              [D.M.R. v. M.K.G., 467 N.J. Super. 308, 313 (App.
              Div. 2021).]

Counsel, too, have undoubtedly had to respond to the many challenges generated

by the pandemic in their efforts to represent their clients. However, we discern

no error by the court.

        The record shows that on December 10, 2020, an email was sent to counsel

for both parties, which contained a link and login information for the hearing

scheduled to take place the following day. Plaintiff's counsel's email address

was correctly listed in the "To" portion of the email. 4 That same email listed the

start time for the hearing. Counsel states she "sent emails and . . . placed phone

calls, attempting to alert the [c]ourt that she had not received the log -in


4
  The email address that appears in the "To" line of the email matches the email
address used by counsel on the cover page of her brief.
                                                                             A-1268-20
                                         18
information or time of [c]ourt in the instant matter," but has not provided any

record of those efforts. Moreover, plaintiff's counsel did not advise the judge

the fact that plaintiff was not logged in and present at the hearing. There was

no manifest wrong or prejudice warranting reversal and no deprivation of due

process.

      To the extent that we have not specifically addressed any of plaintiff's

remaining arguments, we conclude they lack sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed in part, reversed, vacated, and remanded in part. We do not

retain jurisdiction.




                                                                         A-1268-20
                                      19